NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


SHANNON STEPHEN, DOC #R67120,            )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-86
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Shawn Crane, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for
Appellant.



PER CURIAM.

             Affirmed.



LaROSE, SALARIO, and SMITH, JJ., Concur.